DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 2/16/2021 has been entered.
Specification
3.	The abstract of the disclosure is objected to because of legal language “comprising”. Further, the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).
4.	The disclosure is objected to because of the following informalities: there are no section headings. Appropriate correction is required.
Claim Objections
Claims 2, 8 are objected to because of the following informalities: claim 2, line 2, “an” should be --a--. In claim 8, the narrative recitations “its weight and its reference” lead to issues with antecedent basis and clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



I- Regarding claim 1, the phrase "similar male shape" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "similar”), thereby rendering the scope of the claim(s) unascertainable.  
II- Claim 3 recites the limitation "the neck" in line 3. There is insufficient antecedent basis for this limitation in the claim.
III- Regarding claim 5, the use of the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention. 
IV- Regarding claim 7, the use of the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.
V- Regarding claim 8, the use of the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.
VI- Regarding claim 9, the use of the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.

VIII- Regarding claim 13, the use of the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is part of the claimed invention.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-6, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebhard 5,431,205.
Gebhard discloses system for dispensing a liquid to a user as seen in Figure 1, which comprises a container (B) having a reference container volume having a wall with a bottom portion, a side portion adjacent to the bottom portion, a shoulder portion adjacent to the side portion as seen in Figure 3, a liquid, in the container (col. 4, ll. 22-30), a dispenser (C), arranged to receive and hold the container, characterized in that the bottom portion and the shoulder portion have a similar male shape as seen in Figure 1, the dispenser comprises a receiving portion (68) having a female shape arranged to .
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard 5,431,205 in view of Kenney 7,896,180.
Gebhard has taught all the features of the claimed invention except that the container is made of polyethylene terephthalate. Kenney teaches the use of a blow-molded type polyethylene terephthalate container (1) (col. 5, ll. 20-31), the container is deformable (col. 8, ll. 45-48).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Kenney onto Gebhard’s container, in order to provide a container capable of being reused and/or recycled. 
12.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gebhard 5,431,205.
. 
Allowable Subject Matter
13.	Claims 12, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754